Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-21, drawn to an oral dosage unit comprising (i) an immediate release formulation comprising phloroglucinol, trimethylphloroglucinol or a salt thereof, at least about 90 wt.% of which is released in about 5 minutes - 2 hours; and (ii) a modified release formulation comprising phloroglucinol, trimethylphloroglucinol or a salt thereof, at least about 90 wt.% of which is released after 2 hours.
Group II, claim 22, drawn to an oral dosage unit comprising (i) plurality of beads, each bead comprising an immediate release formulation comprising phlorogucinol, trimethylphloroglucinol or a salt thereof, where at least about 90 wt.% of the immediate release formulation is released after about 1 hour; and (ii) plurality of beads, each bead comprising a modified release formulation comprising phloroglucinol, trimethylphloroglucinol or a salt thereof, where at least 90 wt.% of the modified release formulation is released after at least about 2 hours .
Group III, claim 23, drawn to an oral dosage unit comprising a plurality of beads, each bead comprising: (i) a core in the form of an immediate release formulation comprising phloroglucinol, trimethylphloroglucinol or a salt thereof, where at least about 90 wt.% of the immediate lease formulation is released after about 1 hour; and (ii) a coating over the core that is: (a) a modified release formulation comprising phloroglucinol, trimethylphloroglucinol or a slat thereof, where at least about 90 wt.% of the modified release formulation is released after at least about 2 hours; or (b) a modified release formulation comprising phloroglucinol, trimethylphloroglucinol or a salt thereof, where at least about 90 w.t% of the modified release formulation is released after 4-6 hours; or (c) a combination of (a) and (b) .
Group IV, claim(s) 24-26, drawn to a method of treating a spasmodic condition in a subject.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II, III and IV lack unity of invention because even though the inventions of these groups require the technical feature of (i) an immediate release formulation comprising phloroglucinol, trimethylphloroglucinol or a salt thereof, at least about 90 wt.% of which is released in about 5 minutes-2 hours; and (ii) a modified release formulation comprising phloroglucinol, trimethylphloroglucinol or a salt thereof, at least about 90 wt.% of which is released after 2 hours, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of (i) a product leaflet “SPASFON Spasmodic Pain 80mg 30 Tablets” obtained from the website: https://www.soin-et-nature.com/en/spasfon/2501-spasfon-pain-spasmodic-80mg-30-tablets.html (see under the tab “NOTICE” which is dated April 2017) (“the leaflet” hereafter); and (ii) Fabregas Vidal et al (US 2019/0151246 A1) or Taneja et al (US 2011/0311620 A1).  The leaflet teaches (see pg.2) that SPASFON is a medication for treating spasmodic pain in the intestine, bile ducts, bladder and uterus.  The active ingredients for SPASFON are phloroglucinol and trimethylphloroglucinol.  The leaflet teaches (see pg.3 under “3. How to Take SPASFON, coated tablet?”) that SPASFON is a symptomatic treatment drug and the dosage for adults is 2 tables per dose, 3 times a day, with a minimum interval of 2 hours between each dose (without exceeding 6 tablets per 24 hours), which impliedly teaches that it is an immediate release formulation that is released in less than about 2 hours.  The leaflet does not suggest the use of an extended release formulation of the same drug together with its symptomatic treatment formulation.  However, as evidenced by Fabregas Vidal et al (see [0112]) or Taneja et al (see [0223]), it is known in the art to combine an immediate release formulation along with a delayed release formulation of a drug together (for example, by applying an immediate release coat on the top of a delayed release coat) for reasons of convenience and for providing a prolonged and reliable effect of a therapeutic action of a drug suitable for lasting throughout the entire day.  It would have been obvious to one skilled in the art to combine the leaflet’s symptomatic treatment formulation (immediate release formulation that is released in less than about 2 hours) and a delayed release formulation (which releases after about 2 hours) of SPASFON together for conveniently providing a prolonged and reliable effect of a therapeutic action of a drug suitable for lasting throughout the entire day.  Therefore, the shared technical feature (as discussed above) of Groups I-IV is not a special technical feature as it does not make a contribution over the prior arts cited above. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
An oral election over the telephone was not requested due to the complexity of the restriction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        January 27, 2020